Citation Nr: 1343428	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a temporary total disability rating based on the need for convalescence following left shoulder surgery in November 2010.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a temporary total disability rating based on the need for convalescence following left shoulder surgery in November 2010.  However, further development is necessary before appellate review may proceed on this issue.

Review of the record suggests that the medical evidence is incomplete.  A November 2010 operative report shows that the Veteran underwent diagnostic left shoulder scope with subacromial decompression and bursectomy, distal clavicle excision and tenotomy of biceps tendon at the VA Medical Center (VAMC) in Ashville, North Carolina.  However, the record includes no admission or discharge report for the surgery and the only follow-up treatment report for this surgery is dated in January 2011.  Although the rating decision and statement of the case noted that follow-up treatment records for this surgery were reviewed, such treatment records are not associated with the record (including in Virtual VA).  Any VA records pertaining to the hospitalization and follow-up treatment for the Veteran's November 2010 left shoulder surgery would have a bearing on the instant claim (and are constructively of record); therefore they must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request a complete set of records from the Ashville VAMC pertaining to left shoulder surgery in November 2010, to include admission and discharge reports and follow up outpatient records.

2.  After the completion of the above development, the RO should review the claims file and, based on the records received, should arrange for any further development indicated (to include a VA examination to determine when the Veteran's need for convalescence, if any, ended following the November 2010 surgery).  

3.  The RO should then review the entire record and readjudicate the matter of entitlement to a temporary total disability rating based on the need for convalescence following left shoulder surgery in November 2010.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


